United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 24, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-11140
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ALFREDO RIOS RIVERA,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 5:04-CR-3-1-C
                      --------------------

Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Alfredo Rios Rivera, appearing pro se, appeals his guilty-

plea conviction and sentence.   Finding no error, we affirm.

     Rivera challenges the voluntariness of his guilty plea on

several grounds.   As Rivera did not raise a voluntariness

challenge in the district court, we review for plain error.         See

United States v. Brown, 328 F.3d 787, 789 (5th Cir. 2003).        The

district court informed Rivera of the nature of the charges

against him, the minimum and maximum penalties he faced, and his

constitutional rights, and otherwise substantially complied with

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-11140
                                 -2-

FED. R. CRIM. P. 11.   Thus, we reject Rivera’s conclusory

assertion that the plea colloquy was inadequate.

     Rivera also contends that he was not competent to enter the

plea because of his mental condition and due to medications that

he was taking.    At the guilty-plea hearing, Rivera replied in the

negative when asked if he had ever been treated for mental

illness and whether he was under the influence of any

medications.    His statements under oath are entitled to a strong

presumption that they are true.    See Blackledge v. Allison, 431
U.S. 63, 74 (1977).    We decline to consider the documents or

medical evidence on which Rivera relies, as there is no

indication that they were before the district court at the time

of the guilty plea.    See United States v. Flores, 887 F.2d 543,

546 (5th Cir. 1989).    The district court did not plainly err in

concluding that Rivera was competent.

     Rivera also asserts that his plea was involuntary because he

was not aware that a certain piece of real property located on

Old Lamesa Road (the Lamesa Road Property) was subject to

forfeiture.    This assertion is contrary to the written plea

agreement in which Rivera expressly agreed to the forfeiture of

that property.    Rivera told the court that he had read,

understood, and agreed with the terms and conditions of the

agreement.    Rivera’s contention is without merit.

Rivera also argues that his plea was involuntary due to various

instances of ineffective assistance of counsel.    The record is
                            No. 04-11140
                                 -3-

insufficiently developed for us to consider these claims.

Accordingly, we decline to consider them.    See United States v.

Lampazianie, 251 F.3d 519, 523 (5th Cir. 2001).

     Rivera next argues that the district court’s finding of drug

quantity violates the rule set out in United States v. Booker,

543 U.S. 220 (2005).   As the Government correctly asserts, Rivera

waived his right to appeal his sentence except in the case of a

sentence that exceeds the statutory maximum, an upward departure,

or an arithmetic error.   None of those claims implicates Booker.

Therefore, Rivera waived his right to challenge his sentence

under Booker.    See United States v. Burns, 433 F.3d 442, 443,

445-46 (5th Cir. 2005).

     We reject Rivera’s contention that he was unaware of the

appeal waiver and did not enter into it knowingly and

voluntarily.    The waiver was plainly set forth in the plea

agreement and was explained to Rivera at the time he pleaded

guilty.   Thus, we hold Rivera to his agreement.   See United

States v. Portillo, 18 F.3d 290, 292-93 (5th Cir. 1994).

Rivera’s contention that the district court informed him he could

appeal at the time of sentencing is unavailing, as the court

merely stated that he could appeal as set forth in the plea

agreement.   We also reject his argument that the Government

waived reliance on the waiver, given that the Government invoked

the waiver in response to Rivera’s appeal brief.
                           No. 04-11140
                                -4-

     Finally, Rivera challenges the forfeiture of the Lamesa Road

Property.   Rivera’s challenge to the forfeiture is foreclosed by

his waiver of his right to appeal his sentence, see Libretti v.

United States, 516 U.S. 29, 38-39 (1995) (forfeiture is an

element of the sentence), and by his concession in the plea

agreement that the property was subject to forfeiture.

     For the foregoing reasons, the judgment of the district

court is AFFIRMED.